Case 2:18-cv-00091-MHT-SMD Document 52-27 Filed 02/08/19 Page 1 of 14




                 Exhibit 27
Case 2:18-cv-00091-MHT-SMD Document 52-27 Filed 02/08/19 Page 2 of 14




                           In The Matter Of:
                            Darcy Corbitt v.
                               Hal Taylor




                             Donald Leach
                           December 21, 2018




                       Tempest Reporting, Inc.
                      175 South Main, Suite 710
                      Salt Lake City, UT 84111
                           (801) 521-5222




                             Original File 122118DL.txt
                      Min-U-Script® with Word Index
     Case 2:18-cv-00091-MHT-SMD Document 52-27 Filed 02/08/19 Page 3 of 14
Darcy Corbitt v.                                                                                             Donald Leach
Hal Taylor                                                                                               December 21, 2018
                                                    Page 0                                                          Page 3

                       UNITED STATES DISTRICT COURT           1
                        MIDDLE DISTRICT OF ALABAMA
                                                              2                              I N D E X
                            NORTHERN DIVISION
                                                              3   DONALD LEACH                                        Page
                                                              4   MR. ARKLES                                             5
                                                              5
     DARCY CORBITT, et al.,           :
                                                              6                                -oOo-

                     Plaintiffs,      : Civil Action No.      7
                                         2:18-cv-91-MHT-GMB   8                         E X H I B I T S
            -v-                       :                       9   No.            Description                         Page
                                                             10   Exhibit 38     Expert Report of Donald Leach           5
     HAL TAYLOR, in his official      :
     capacity as Secretary of the         Deposition of:     11   Exhibit 39     Instructions to Change the              5
     Alabama Law Enforcement          : DONALD LEACH         12                   Indicator of Sex on an Idaho
     Agency, et al.,                                         13                   Birth Certificate to Reflect
                                      :
                                                             14                   Gender Identity
                     Defendants.
                                                             15   Exhibit 40     National Center for                     5
                                                             16                   Transgender Equality website
                                                             17                   printout
                                                             18   Exhibit 41     Tennessee Rules and                     5
                      Place:        TEMPEST REPORTING, INC.
                                 175 South Main Street, #710
                                                             19                   Regulations excerpt
                                  Salt Lake City, Utah 84111 20   Exhibit 42     Gender Designation Form                 5
                                                             21   Exhibit 43     National PREA Resource Center           5
                         Date:          December 21, 2018    22                   Guidance in Cross-Gender and
                                        9:03 a.m.
                                                             23                   Transgender Pat Searches
                       Reporter:     Vickie Larsen, CSR/RMR 24    Exhibit 44     Issues Surrounding Managing             5
                                                             25                   Lesbian, Gay, Bisexual,


                                                    Page 2                                                          Page 4
 1                 A P P E A R A N C E S
                                                              1                   Transgender & Intersex
 2
     For the Plaintiff (present by videoconference):          2                   Offenders in Jails by
 3
                     Gabriel Arkles                           3                   Donald L. Leach II, Ph.D.
 4                 ACLU LGBT & HIV Project/ACLU Foundation
                     125 Broad Street, 18th Floor             4
 5                   New York, New York 10004
                     212.549.2605                             5                                -oOo-
 6                   Garkles@aclu.org
                                                              6
 7                   Brock Boone
                                                              7
                     ACLU OF ALABAMA
 8                   P.O. Box 6179                            8
                     Montgomery, Alabama 36106
 9                   334.265.2754                             9
                     Bboone@aclualabama.org
10                                                           10
     For the Defendants (present by videoconference):
11                                                           11
                     Brad A. Chynoweth
12                   ASSISTANT ATTORNEY GENERAL              12
                     CONSTITUTIONAL DEFENSE DIVISION
13                   OFFICE OF THE ATTORNEY GENERAL          13
                     STATE OF ALABAMA
14                   501 Washington Avenue                   14
                     P.O. Box 300152
15                   Montgomery, Alabama 36130               15
                     334.242.7997
16                   Bchynoweth@ago.state.al.us              16
17   Also Present: (Present by videoconference):             17
18                   Joshua Block                            18
19                                                           19
20                            -oOo-                          20
21                                                           21
22                                                           22
23                                                           23
24                                                           24
25                                                           25


Min-U-Script®                                  Tempest Reporting, Inc.                                   (1) Page 2 - Page 4
                                                  (801) 521-5222
     Case 2:18-cv-00091-MHT-SMD Document 52-27 Filed 02/08/19 Page 4 of 14
Darcy Corbitt v.                                                                                           Donald Leach
Hal Taylor                                                                                             December 21, 2018
                                                     Page 9                                                       Page 11

 1   Justice Center of Bureau of Prisons on a policy of        1   right?
 2   transgender offender management.                          2      A. Yes.
 3      Q. Thank you.                                          3      Q. Thank you.
 4            And just to be clear, that's something           4            And -- and then $2,000 for any part of a
 5   that you reviewed after writing your report and before    5   day spent on trial testimony; is that right?
 6   the deposition today; right?                              6      A. Yes.
 7      A. Yes.                                                7      Q. And $1,000 a day for travel and on-site
 8      Q. Okay. Thank you.                                    8   consultation; is that right?
 9            And did you write your report from               9      A. Yes.
10   scratch, or did you build off of something that had      10      Q. Okay. Great. Thank you.
11   already been written?                                    11            So I'm going to go through and I'm going
12      A. No, I write everything from scratch.               12   to ask you for your definitions of some words that
13      Q. Thanks.                                            13   were used in your report, just to make sure that I
14            And aside from reviewing the documents          14   understand them.
15   you mentioned and talking with Brad, is there anything   15            So first could you explain your
16   else that you did to prepare for the deposition today?   16   understanding of the term "sex"?
17     A. Not that I recall.                                  17      A. My understanding of the term "sex"?
18     Q. Okay. If you turn to Page 5 in your                 18      Q. Yes.
19   report, the Case History Disclosure, is this list of     19      A. Well, that's a very broad understanding.
20   your past depositions and trial testimony still up to    20   As I try to illustrate in the report, there are
21   date?                                                    21   multiple components to the term "sex." There is --
22     A. As of today, yes.                                   22   there's -- and then when I do presentations, like I'm
23     Q. Okay. Thank you.                                    23   getting ready to do a presentation for the Los Angeles
24            And do you recall which, if any, of these       24   County Sheriff's Office regarding the management of
25   cases you testified at trial in as opposed to just       25   lesbian, gay, transgender, and intersex persons within

                                                    Page 10                                                       Page 12

 1   being deposed?                                            1   their system.
 2      A. Rachel Hammers v. Douglas County, that              2            It's a presentation I've done a number of
 3   would be Number 5. Anthony Waller v. Bradley              3   times. You and I did it one time -- not -- not the
 4   Lovinger, that would be Number 11. Number 20,             4   exhaustive one that I do here -- where I talk about
 5   multiple initials v. The City of Puyallup. Number 22,     5   the three parts of it, as I did in the report.
 6   Frank Hyman v. City of Philadelphia. That's it.           6            The first part of it is is it
 7      Q. Thank you.                                          7   physiognomy? The actual, I guess what a lot of
 8           And have you ever, aside from this case,          8   individuals might refer to as the biological levels of
 9   prepared an expert report on transgender or intersex      9   sex, and then you have the gender portion of sex, and
10   issues?                                                  10   then you have the idea of sexual preference.
11      A. No.                                                11            So there really are three components to
12      Q. And have you ever, aside from in this              12   sex that exist out there that have a tendency to get
13   case, prepared an expert report on driver's licenses     13   very jumbled together. I think that's the point I was
14   before?                                                  14   trying to make in my report. They get jumbled
15      A. No.                                                15   together, they get mixed up, and it's important
16      Q. Thank you.                                         16   sometimes to come up with definitions. So which
17           And then I just want to make sure I have         17   definition are we looking at.
18   your compensation information correct. So you are        18      Q. Okay. Thank you.
19   being compensated $200 an hour for a research            19            MR. ARKLES: Let the record reflect that
20   consultation and report creation; right?                 20   Joshua Block has just joined me here in the room.
21      A. Yes.                                               21      Q. And what's the basis for that definition
22      Q. And you received $3,000 for any part of a          22   of sex?
23   day involved in a video deposition; right?               23      A. Sir?
24      A. Yes.                                               24      Q. What do you base that definition for sex
25      Q. So you're being compensated $3,000 today;          25   on?

Min-U-Script®                                   Tempest Reporting, Inc.                               (3) Page 9 - Page 12
                                                   (801) 521-5222
     Case 2:18-cv-00091-MHT-SMD Document 52-27 Filed 02/08/19 Page 5 of 14
Darcy Corbitt v.                                                                                          Donald Leach
Hal Taylor                                                                                            December 21, 2018
                                                   Page 17                                                       Page 19

 1   realm of how people express themselves with one          1   gender identity felt that was not in line with what
 2   another and all those particular things.                 2   they perceive themselves to be. As I say in my
 3             Even my graduate work in geography was         3   presentations, when they look in the mirror, who they
 4   based upon people's perception of space, place, and      4   see themselves as when they look in the mirror. That
 5   time and how they view themselves acting and             5   becomes an issue where an individual becomes --
 6   interacting within their geographical environment. So    6   becomes transgender.
 7   -- so it's based upon a lot of those issues, yes.        7             So it's a person who -- who sees that,
 8             So training is one, education and              8   feels that, and then makes the decision that they're
 9   background is one, observations from the correctional    9   going to begin to live as the other gender, which
10   environment is one, and just being a human being and    10   might be separate from their physiognomy.
11   interacting and being an individual who's open to       11       Q. Thank you.
12   examine a lot of these -- these issues, because, you    12             And then I'm going to ask you the same
13   know, a lot of people aren't open to examining a lot    13   thing for intersex. Can you tell me what that term
14   of these issues.                                        14   means as you used it in your report?
15             As you and I well know, you know, we can      15       A. Intersex is more the medical term that
16   create quite a bit of disharmony amongst people when    16   refers to individuals that have ambiguous genitalia,
17   we begin to challenge their perceptions of things,      17   or in the medical profession, disorders of sexual
18   like gender identity, sex, become problematic for       18   development.
19   them.                                                   19             The American Intersex Society -- and I
20       Q. It can.                                          20   think that young lady was with us when we did the
21             And then -- and then could you just also      21   presentation out there, the president of it -- but
22   define for me the term "sexual preference."             22   it's individuals whose -- who have some level of --
23       A. Sexual preference is basically, as I term        23   some level of sexual development which doesn't fit
24   in my presentations, who it is that turns you on. Who   24   into what is the classical idea or what I talk about
25   it is that has you elicit that sexual excitement.       25   in my paper, either end of the continuum of what would

                                                   Page 18                                                       Page 20

 1   That's sexual preference.                              1 be an individual's perception of fully female or fully
 2       Q. Okay. And could you define                      2 male. That becomes intersex.
 3   "transgender," please.                                 3           Disorders of sexual development. And
 4       A. Oh, wow. Now that's getting into a              4 it's a range. And it's a range. We're truly causing
 5   really complex area, because even from the time that 5 the question of whether or not any of us are truly
 6   you and I first did our presentations back in the      6 fully female or fully male. So we run into
 7   early 2000s to now, we see that whole term changing.   7 definitional issues even when we get to that point.
 8   It's -- it's kind of -- it's morphing as -- as the     8     Q. Right.
 9   societal recognition of the issues involved becomes 9              So you said in your report sex is sort of
10   much more prevalent.                                  10 a continuum between female and male; is that right?
11              So to -- for me to give a definition of    11     A. Intersex.
12   it, it would be just what I perceive it as being      12     Q. Okay. Intersex is people who are a
13   versus what it might be tomorrow. So what I say could 13 continuum between female and male?
14   be what it was yesterday.                             14     A. Intersex lies on this continuum,
15       Q. And when you use the term "transgender"        15 intersex -- because there's a range in there. I think
16   in your report, what did you mean by it in that       16 most people out in society, if -- when you talk, and I
17   moment?                                               17 know when I do my presentations in jails and with law
18       A. What was the last statement? In that           18 enforcement, and even with community groups, most
19   moment?                                               19 individuals still want to think of intersex strictly
20       Q. Yes. What did you mean by transgender as 20 as -- as a hermaphrodite, okay, an individual that has
21   you used it in your report?                           21 both fully functioning sexual organs.
22       A. Typically, transgender is -- is basically      22           But the reality is, it's not like that.
23   what I've learned in my discussions and dealings with 23 That is -- that is so rare that it's an anomaly, that
24   individuals like you, individuals that -- that have a 24 it gets written of that you have two fully
25   -- a different biological physiognomic sex whose      25 functioning. So, you know, that would be the middle


Min-U-Script®                                  Tempest Reporting, Inc.                              (5) Page 17 - Page 20
                                                  (801) 521-5222
     Case 2:18-cv-00091-MHT-SMD Document 52-27 Filed 02/08/19 Page 6 of 14
Darcy Corbitt v.                                                                                           Donald Leach
Hal Taylor                                                                                             December 21, 2018
                                                    Page 21                                                       Page 23

 1   of that spectrum of fully female to fully male.           1           So could you tell me what the term "risk
 2            The truth of it is that people lie more          2   tolerance" means as you used it in your report?
 3   somewhere along that continuum. And even the American     3      A. I'm sorry, I didn't catch the word.
 4   Intersex Society is trying to get away from this whole    4      Q. Risk tolerance.
 5   idea of hermaphroditism. They want to eliminate that,     5      A. Oh, risk tolerance. Yeah, risk
 6   because it brings up certain pejorative images when       6   tolerance. It's more of a concept that's used in risk
 7   people talk about that.                                   7   management circles and insurance companies and, you
 8            And it makes sense to me that they would         8   know -- okay. Risk tolerance is how much the
 9   because, again, it's a range rather than -- rather        9   individual person, the agency had, or government, or
10   than a strict concept that people have that may -- may   10   even community. How much they're willing to tolerate
11   completely be false.                                     11   potential risk versus non-risky type of
12      Q. And when you refer to the American                 12   decision-making processes.
13   Intersex Organization, it's not the Intersex Society     13           So risk tolerance is, you know, what
14   of North America that you're talking about, or a         14   you're willing to stake. Individuals that gamble,
15   different organization?                                  15   they go and they gamble at a casino and they put money
16      A. The Intersex Society of North America,             16   on the table, obviously have a high risk tolerance
17   yes.                                                     17   level for the loss of money or else they wouldn't be
18      Q. Okay. Thank you.                                   18   doing the gambling.
19      A. The president of it did the presentation           19            Individuals that don't want -- like, I do
20   with you and I. Do you recall she was there?             20   a lot of presentations in Las Vegas. Probably, I
21      Q. I think we might be thinking about                 21   don't know, half a dozen or more times a year, and I
22   different presentations but --                           22   never go to the gambling tables because I always
23      A. Oh, man.                                           23   figure I'm going to loose. So that mean my risk
24      Q. -- that's okay.                                    24   tolerance level for losing my money is pretty low in
25      A. Well, it just goes to show, I've been              25   that case.

                                                    Page 22                                                       Page 24

 1   trying to get these ideas and concepts out, so we get     1           And it works the same way when we're
 2   definitions made all around the country for years now.    2   talking about decision-making in -- in how we're going
 3   2007 to now, that's 11 years.                             3   to operate our facilities and our agencies and our
 4      Q. Yes, that's -- it's a while.                        4   governments. There are certain risk tolerance levels
 5             And you already touched on this, but            5   that we have to have.
 6   could you also explain to me so -- so do you see the      6            We see this all in this whole debate
 7   term "sex" and "gender" as different, and if so, how?     7   regarding medical marijuana around the country,
 8   What's the difference between those two?                  8   recreational marijuana around the country. There is a
 9      A. Well, it -- how do we want to use the               9   level of risk tolerance in all of that that is
10   term "sex," first off? Do we want to use the term        10   being -- being expressed by both the public and
11   "sex" in a very large overarching sense to meet all      11   government.
12   three parts?                                             12            So -- and we -- we just see that in
13             So, I mean, my presentation I give starts      13   operation. And we've seen it change in that -- in the
14   out, it's all about sex in jails, okay. Well, first      14   last 20 years.
15   off, what is sex in jails? If we use sex in jails as     15      Q. What change have you seen in the last
16   that big overarching term, it would then encompass       16   20 years?
17   physiognomy, it would encompasses the gender identity,   17      A. In medical marijuana?
18   and it would encompass the sexual preference issues.     18      Q. Oh, I'm sorry. I thought you were
19             Now, if we want to use sex as -- as the        19   referring to -- I thought you were referring back to
20   behavior that occurs between two individuals, that       20   corrections. No, I don't need to hear about medical
21   might be sexual preference, okay. But it could also      21   marijuana, thank you.
22   be sexual identity and a gender identity in it. So,      22      A. No, no, let's talk about it in
23   again, it's how do we want to define that. That's        23   corrections. It's an interesting issue because --
24   part of the whole issue here.                            24   because, you know, in a correctional environment, we
25      Q. Okay. Just a couple more definitions.              25   have to provide based on, you know, Estelle v. Gamble,


Min-U-Script®                                   Tempest Reporting, Inc.                              (6) Page 21 - Page 24
                                                   (801) 521-5222
     Case 2:18-cv-00091-MHT-SMD Document 52-27 Filed 02/08/19 Page 7 of 14
Darcy Corbitt v.                                                                                          Donald Leach
Hal Taylor                                                                                            December 21, 2018
                                                   Page 29                                                      Page 31

 1           been arising from the definition of              1   the prison system.
 2           sex -- "whether the one provided in              2            So, yeah, you see that happening.
 3           Policy Order Number 63, carry a                  3      Q. And is it possible that there could be
 4           measure of risk. How risk adversive,             4   acceptable correctional practices that still vary in
 5           or risk taking, the law enforcement              5   their definition of the term "sex"?
 6           or correctional administrator is                 6      A. Okay.
 7           grounded in that individual's                    7      Q. And -- sorry. So if you look back to
 8           personal and correctional                        8   Page 13, could you read the bolded language there?
 9           philosophies, or 'weltanschauung.'               9      A. "In sum, my opinion is there is
10           The stat" -- there should have been             10            a governmental interest in having a
11           the state -- "of Alabama provides               11            standardized definition of sex, such
12           through Policy Order Number 63 a                12            as that established in Policy
13           starting point from which the law               13            Order 63 for law enforcement and
14           enforcement or correctional                     14            administrative purposes as expected
15           administrator can measure his or her            15            by a reasonable correctional
16           policies or procedures."                        16            administrator so there is consistency
17      Q. Thank you.                                        17            in the development and application of
18           And is that, in fact, your opinion?             18            administrative and operational
19      A. Yes.                                              19            policies and procedures."
20      Q. So would it be fair to say -- to say that         20      Q. And is that, in fact, your opinion?
21   different correctional administrators, based on their   21      A. Yes.
22   correctional philosophies, may make different           22      Q. So it's my understanding that it's
23   decisions about what "sex" means?                       23   helpful from a correctional perspective to -- for
24      A. Yes.                                              24   there to be a policy that leads to consistent
25      Q. Would it be fair to say that they make            25   information about sex on a driver's license.

                                                   Page 30                                                      Page 32

 1   different decisions about how to handle a               1             Do I have that right?
 2   classification of transgender people for those          2      A.     Can you repeat that, please.
 3   sex-based policies?                                     3      Q.     Sure.
 4      A. Yes. Yes. I mean, you see that --                 4             So is it your opinion that for
 5      Q. And is that -- go ahead.                          5    corrections, it's useful for there to be a policy
 6      A. Go ahead. You know, I'm -- there was a            6    about driver's licenses that provide some consistent
 7   case out of Wyoming that was just spot on. That point 7      information about what they mean by "sex"?
 8   where Dimarco v. Department of Corrections Wyoming, I   8       A. Yes.
 9   think it was -- I don't know if you're familiar with    9       Q. Okay. And you're not taking -- you're
10   that case -- but an individual was housed for about 10       not expressing an opinion about what the best
11   nine months in the Laramie County Jail in Wyoming, and 11    definition of sex would be for that purpose, are you?
12   was housed in one method, and that -- in general       12       A. No. Again, that best definition would be
13   population, free access, programming, recreations, 13        based upon the risk tolerance level.
14   services.                                              14       Q. Okay. So if instead of a current policy,
15            And when she was moved to the Wyoming 15            Alabama had a policy that said a driver's license sex
16   Department of Corrections, they immediately put her 16       designation may be amended to reflect the person's
17   into a lockdown situation for over 400 and some days. 17     gender identity, would that information be useful to
18            She had high levels of restriction on         18    correctional administrators?
19   interaction, wasn't allowed to interact with other     19       A. Yes.
20   inmates, wasn't allowed to interact with many staff, 20         Q. Okay. And if they had a policy that
21   was prevented in purchasing certain levels of          21    permitted a change in sex designation when a doctor
22   commissary.                                            22    certified that appropriate clinical treatment had been
23            I mean, there were a number of things         23    provided, would that be helpful to correctional
24   that were wrong. Now, that's within the same state. 24       administrators?
25   And all it was was a bus ride from the county jail to 25        A. Well, we would have to know what the

Min-U-Script®                                  Tempest Reporting, Inc.                              (8) Page 29 - Page 32
                                                  (801) 521-5222
     Case 2:18-cv-00091-MHT-SMD Document 52-27 Filed 02/08/19 Page 8 of 14
Darcy Corbitt v.                                                                                           Donald Leach
Hal Taylor                                                                                             December 21, 2018
                                                    Page 33                                                       Page 35

 1   definition is of "appropriate clinical treatment."        1   you have to have someplace to get the information
 2       Q. Okay. So -- and if that was left to the            2   from. And most jails around the country, if the
 3   discretion of the doctor, would that still be helpful     3   individual has a driver's license, they will use a
 4   to correctional administrators?                           4   driver's license, and most people do have a driver's
 5       A. Well, I think having a definition is what          5   license.
 6   is helpful to correctional administrators. Having a       6      Q. If somebody came into a jail and didn't
 7   starting point.                                           7   have a driver's license, how would that correctional
 8       Q. Okay. And so would -- would saying that            8   administrator handle that?
 9   the person had received appropriate clinical treatment    9      A. Well, then that becomes a little bit more
10   serve as a starting point?                               10   tricky for us. We then have to rely on secondary
11       A. It would help if that was what was part           11   definitions of it. So it might be both the asking of
12   of the definition that was being provided.               12   the individual, it might require some sort of a
13       Q. Okay. Thank you.                                  13   medical examination by a qualified medical provider,
14            And, in your opinion, it would be an            14   it might involve us having a staff member simply begin
15   acceptable correctional practice to use a definition     15   the strip search processes and then if they -- if they
16   of sex different than the one provided in Policy         16   perceive -- because I wouldn't say that they
17   Order 63; right?                                         17   identify -- but if they perceive that the individual
18       A. Yes, because it's all based on the                18   is not the same sex that they are, then they might
19   discretion of the administrator of the correctional      19   have to stop that process.
20   agency, how they're going to base those definitions,     20      Q. Would it be acceptable for a correctional
21   where are they going to get that information from, and   21   administrator to use a sex designation from a pass
22   if they do it off of Policy 63, then they're simply      22   point as a starting point rather than a sex
23   following as a baseline what was provided to them by     23   designation from a driver's license?
24   the state. And it helps them to establish the            24      A. If they want to put that in as part of
25   rationale for their decision-making processes in         25   their data point, yes, they could do that. That's a

                                                    Page 34                                                       Page 36

 1   developing their definitions.                             1   discretionary decision, just like the use of the male
 2      Q. And can you just spell out for me, how is           2   versus female. The receipt of the physician's letter
 3   that helpful?                                             3   is the discretionary decision from the State of
 4      A. You mean how is it helpful to a jail to             4   Alabama and the driver's license.
 5   know what the sex of the individual is?                   5            I mean, these are discretionary
 6      Q. Well, how is it helpful to a jail to know           6   governmental decisions that we have to use in order to
 7   what sex the -- the person is considered to be for        7   develop our baselines.
 8   purposes of driver's licenses?                            8      Q. So if somebody came in and was booked in
 9      A. Well, again, it provides a starting point           9   a jail and you had a driver's license, how would that
10   for them to develop their policies related to searches   10   driver's license influence what happened next?
11   of the individual. Cross-gender searches, especially     11      A. Oh, wow, I can give you a prime example
12   unclothed or strip searches by -- by differing sex       12   of that if you'd like, okay.
13   individuals, you know, has been found to be intrusive.   13      Q. Please.
14             So, yeah, having that driver's license         14      A. Good friend of mine, an under sheriff
15   tells us a lot about what is the sex of both the         15   with the county in Grand Rapids, Michigan, had -- got
16   employees, in that case, and the sex of the individual   16   a call. In fact, he called me up. I got a call, he
17   that is to be searched, or the arrestee, in that case.   17   had an arrestee was pulled over on the street for a
18      Q. In your experience, do correctional                18   traffic violation, simple traffic violation.
19   administrators typically take into account the sex       19            The officer then went up to the vehicle,
20   designation on a driver's license in deciding how to     20   looked in the vehicle, saw what appeared to be
21   apply those sex-based policies?                          21   60s-plus-year-old male, heavy beard. And when asked
22      A. Oh, sure, that's probably one of the --            22   for the driver's license and insurance, presented a
23   one of the foremost pieces of information that's used    23   driver's license for a female.
24   when booking an individual. The first time you come      24            On the driver's license it had -- it had
25   in contact with an individual into -- into your jail,    25   the name of the individual, but it had the sex

Min-U-Script®                                   Tempest Reporting, Inc.                              (9) Page 33 - Page 36
                                                   (801) 521-5222
     Case 2:18-cv-00091-MHT-SMD Document 52-27 Filed 02/08/19 Page 9 of 14
Darcy Corbitt v.                                                                                          Donald Leach
Hal Taylor                                                                                            December 21, 2018
                                                    Page 37                                                      Page 39

 1   designation as female.                                    1     Q. What did you advise that person to do
 2             The officer then says this isn't your           2   with that person in Grand Rapids?
 3   driver's license. And the arrestee, the pulled over,      3     A. Well, again, he had definitions. He had
 4   said that is my driver's license.                         4   definitions for how they would do it. And what he was
 5             And apparently what had happened and            5   wondering was, okay, how do I modify my definitions?
 6   taken place with this individual was at some point in     6            And that's what we talked about was,
 7   their -- in his or her late 30s, had gone through a       7   okay, how do we modify definitions? How do we go
 8   crisis period and had been convinced that some sort of    8   about doing this? Because all the old definitions
 9   sexual reassignment surgery was the way to go in order    9   that he had didn't seem to work in this situation,
10   to correct some of this phoria they were experiencing.   10   so -- but he needed a starting point.
11             So he then went through the whole              11            So at least we had a starting point for
12   process, lived that way for approximately 20 years as    12   where to take the housing and supervision and
13   a female; had the birth certificate changed, had the     13   services. So my -- my recommendations to him was, all
14   driver's license changed, and lived that way.            14   right, you have an individual there. Who do you feel
15             And then when he turned in his 60s he          15   most comfortable with having search you?
16   felt as though he'd made a grand mistake and decided,    16            All right. The appearance -- by all
17   no, that was not the right thing to have happened to     17   outward appearances, we have a male. The genitalia
18   him.                                                     18   has been reconstructed based upon sexual reassignment
19             So he then quit taking the hormones, he        19   surgery. The breast implants had been removed.
20   began to revert back more appearances of being a male.   20            Okay, so who's going to do the strip
21   So of course when he got pulled over he appeared to      21   searching of the individual? And, again, who do you
22   the arresting officer to be a male. The driver's         22   feel most comfortable? And in this particular case,
23   license said female.                                     23   the gentleman had no problem with a male officer.
24             So the arresting officer promptly              24            So then it became an issue of where do we
25   arrested him for possession of a fraudulent              25   house in our jail? And when I asked him -- I asked

                                                    Page 38                                                      Page 40

 1   instrument, okay. Now it's a felony. It went from a       1   him very simple question, was how often do -- do --
 2   traffic stop to a felony possession of a fraudulent       2   does one inmate look at the sexual genitalia of
 3   instrument.                                               3   another inmate?
 4             He gets brought to the jail. That's             4            And the situation I used was, we have a
 5   where I get called by the administrator, the under        5   lot of vets that are coming back from Iraq, from
 6   sheriff up there, a friend of mine. He's like, what       6   Afghanistan, from Syria, and I reflect back to my own
 7   should we do here?                                        7   experience in the Marine Corps during the Vietnam War
 8             And that's how it impacts jails. Because        8   where these Bouncing Bettys were used a lot by the
 9   the questions that he wanted was, who does the            9   North Vietnamese.
10   searching now, okay. Who -- who do I house him with      10            These were small mines that would pop up
11   now? How do I proceed? Or do I -- do I take the --       11   about waist level, and when they went off, they
12   the very risk adversive practice where I put them into   12   didn't -- they didn't necessarily kill you, but they
13   a situation where they have no contact with anybody      13   did blow your genitalia off. That was not an uncommon
14   else in the jail, no contact with other inmates.         14   situation.
15            I mean, very -- you know, what I consider       15            So what I asked him was if you had a vet
16   to be kind of a very punitive-type of environment. So    16   that came in and he'd had his genitalia blown off in
17   we talked about it.                                      17   an IED explosion, where would you house that veteran
18            So, yeah, those issues about the driver's       18   in your jail? Now all -- he just simply lacks --
19   license have a huge impact on who's going to do the      19   lacks a penis and a scrotum, okay. Where would you
20   searches at booking, who's going to do the strip         20   house him in the jail?
21   search, where we going to house, you know, what type     21            And that was where we started. That
22   of services are we going to provide, what type of        22   became the baseline for the discussion about housing
23   programming are we going to allow access to.             23   supervision, the provision of services to the
24            So, you know, a lot more decisions than         24   individual.
25   just simply what's on the driver's license.              25      Q. And do you know what happened to that

Min-U-Script®                                   Tempest Reporting, Inc.                            (10) Page 37 - Page 40
                                                   (801) 521-5222
     Case 2:18-cv-00091-MHT-SMD Document 52-27 Filed 02/08/19 Page 10 of 14
Darcy Corbitt v.                                                                                               Donald Leach
Hal Taylor                                                                                                 December 21, 2018
                                                     Page 53                                                          Page 55

 1    all sex-based classification decisions; is that right?    1   all, no.   You're talking about an officer?
 2       A. Discretionary decisions, yeah. For the              2      Q.      Yes.
 3    administrator of that particular agency, yes. Keeping     3      A.      You used the term "officer."
 4    in mind their risk tolerance for things like Fourth       4      Q.      Yes.
 5    Amendment violations or EEOC issues. I mean, there's      5      A.      Yeah, line level staff.
 6    a range of other issues that go into that risk            6              No. I think the line level staff are
 7    tolerance decision-making process, but it's all           7   going to expect that gender identity, physiognomy, and
 8    discretionary.                                            8   the driver's license are all going to be reflective of
 9       Q. So would you say a correctional                     9   one another.
10    administrator would have to have a high degree of risk   10      Q. So in Alabama -- I'd like you just to
11    tolerance to simply go off of what was on the driver's   11   assume for a moment that what I'm telling you is true.
12    license?                                                 12            So in Alabama, it is possible to change
13       A. No. I would think that they would                  13   the sex designation on one's license based on either
14    probably have a lower degree of risk tolerance and be    14   evidence of sex reassignment surgery or that one has
15    more risk adversive to just simply go off of the         15   amended their birth certificate.
16    driver's license.                                        16            The amendment of the birth certificate
17       Q. And why is that?                                   17   can be a birth certificate from any jurisdiction, and
18       A. Well, because that provides them with a            18   some jurisdictions permit changes to birth
19    lot of good legal cover that way. I mean, if they're     19   certificates without sex reassignment surgery.
20    using the definition and the definition is               20            So because of that, it is possible that
21    established, in this case by the State of Alabama for    21   two people who identify as male but who have female
22    what is male or female, and they're using that on the    22   typical external genitals, one who was born in, say,
23    driver's license, then they get some liability           23   Idaho would have male on his Alabama license, and one
24    coverage in their policies that say, well, look, we're   24   who is born in Alabama might be female on his license.
25    getting our information about whether or not this        25              Does that make sense so far?

                                                     Page 54                                                          Page 56

 1    individual is a male or female based upon what the        1      A. Yeah, because their definition -- again,
 2    state tells us that they're male or female, which is      2   here's where -- here's where that discretionary
 3    what they recognize on the driver's license. So they      3   decision comes in in that whole process, is that part
 4    get some cover that way.                                  4   of their -- their definition for that driver's license
 5       Q. And would that be true regardless what              5   designation says we will accept what another state
 6    state a driver's license is from?                         6   says, all right.
 7       A. Well, I think that, yeah, that's -- I               7            Now -- and that's their discretionary
 8    mean, if that's their data point, that's where they       8   decision. They could very well write into that
 9    get the information for it, yeah, it would be true        9   definition, we're not going to accept what another
10    everywhere.                                              10   state says. You have to meet our criteria.
11       Q. Okay. But as you mentioned earlier, if             11            So, yeah, you might have a birth
12    they wanted to take into account all of the aspects of   12   certificate from Idaho that you had amended there and
13    physicality, gender identity, and gender expression,     13   they don't require it; but in our state, your birth
14    and sexual preference, they're probably not going to     14   certificate, in order to be amended like that, we have
15    be able to do that based on just the sex designation     15   that requirement. They could very easily make that as
16    on a driver's license; is that right?                    16   a designation.
17       A. I would say that that's true, because              17      Q. Okay. And so, again, assuming that what
18    that's -- that's just one data point in that decision    18   I told you is true and they haven't made that
19    process. That's one discretionary data point that        19   designation, they are accepting certificates from
20    they're using as part of making those decisions.         20   other states, would that affect how useful this policy
21       Q. Okay. So would a reasonable correctional           21   would be for -- as a baseline for correctional
22    officer expect that two people with the same external    22   administrators?
23    genitals and the same gender identity might have a       23      A. Yes. Because if you came in and you had
24    different sex designation on their license?              24   "male" on your driver's license, and that basically
25       A. I don't think you would expect that at             25   operationalized decision-making for searches by other


Min-U-Script®                                    Tempest Reporting, Inc.                               (14) Page 53 - Page 56
                                                    (801) 521-5222
     Case 2:18-cv-00091-MHT-SMD Document 52-27 Filed 02/08/19 Page 11 of 14
Darcy Corbitt v.                                                                                            Donald Leach
Hal Taylor                                                                                              December 21, 2018
                                                     Page 57                                                       Page 59

 1    males, then that's how you would be searched, and that  1     large jail, 2,600 beds. Sitting in his office one
 2    would give cover.                                       2     day, they're doing hiring, okay, for new employees.
 3            And if the individual came in and they          3     The -- and I've got -- I did an interview with him
 4    had "female" on their driver's license and that         4     like this, a distance interview, and I use it in my
 5    operationalized decisions that led to being searched    5     presentations.
 6    by a female, again, that would give cover.              6              And he describes how he's sitting in his
 7            So in that we would say that there was          7     office and these three members of the hiring board
 8    not a Fourth Amendment violation, because in each case  8     come to his office; one is a captain, she's an African
 9    the information that we used to drive our               9     American female; one is a sergeant, and he's an
10    decision-making process for the intrusiveness of the 10       African American male; and then the other is just a
11    search was based upon the information that was on the 11      male officer.
12    driver's license, which is recognized by the State of 12               And they come in the room and they say,
13    Alabama.                                               13     Chief, we got a problem.
14       Q. Okay. So whatever the policy is in               14              So, okay, What's the problem?
15    Alabama, going by the license in Alabama would provide 15              Said, Well, we -- we had a candidate come
16    some legal cover for correctional administrators; is 16       before the board, and we all looked at the folder.
17    that right?                                            17     The folder and the information all looked really good,
18       A. Yes, it helps.                                   18     and we said, Send young lady in, because the name on
19       Q. And earlier you talked to me about a             19     the folder, the sex in the folder, all indicated that
20    person who had transitioned to female and then         20     this was a female applying for a correctional officer
21    transitioned back to male who was -- who was stopped 21       job, all right.
22    in Grand Rapids.                                       22               They bring the individual in, sits down
23              Would it be possible that a transgender      23     at the table, and they look up and they say, Oh, there
24    man, somebody who was assigned female at birth and who 24     must be some mistake. We're expecting -- just as a
25    had not had genital reconstruction surgery and who had 25     name I'll toss out -- they're expecting Marsha.

                                                     Page 58                                                       Page 60

 1    a beard, would also be stopped under those same           1            And he says, No, my name's Matthew, I
 2    circumstances and accused of not having a valid ID?       2   used to be Marsha, from underneath a heavy beard.
 3       A. Well, it depends on how the driver's                3            And they say, Well, what do you want us
 4    license was issued.                                       4   to do, chief?
 5       Q. If the driver's license were issued such            5            And he said, Well, was the individual a
 6    that it said female but the person appeared typically     6   good candidate?
 7    male with clothes on, is it possible that the same        7            They said, Well, yeah, yeah, good
 8    thing could have happened that happened to the person     8   candidate.
 9    you told me about in Michigan?                            9            Well, how was the interview?
10       A. I would imagine so, yes.                           10            Well, the interview was fine, yeah, good
11       Q. And do you -- you mentioned in your                11   candidate.
12    report that it's also important to identify staff sex    12            So he says -- he turned to the African
13    for purposes of searches and supervision; is that        13   American captain, female, and he says, you know, in
14    right?                                                   14   Charleston ten years ago, 20 years ago, we'd have
15       A. Yes.                                               15   looked at you and we'd have said, a female officer
16       Q. Is there a typical way that correctional           16   working in the jail? In a male housing unit? In
17    administrators go about identifying the sex of staff     17   command? We can't do that. We can't have that.
18    members?                                                 18            And he turned to the African American
19       A. Oh, my. Now you're really getting                  19   sergeant and he said, 40 years ago in Charleston,
20    tricky. Geez, you're running into all sorts of EEOC      20   South Carolina, we'd have looked at you and said, an
21    issues. So I got a story for you, how's that?            21   African American man working in the jail? We can't
22       Q. Great. Great.                                      22   have that. We can't do that.
23       A. All right. I like my stories for you.              23            He said, now, if we'd have lived and had
24              All right. Good friend of mine, the            24   those policies and kept those policies, neither one of
25    under sheriff in Charleston County, South Carolina;      25   you would be here or in your positions. So what do

Min-U-Script®                                    Tempest Reporting, Inc.                             (15) Page 57 - Page 60
                                                    (801) 521-5222
     Case 2:18-cv-00091-MHT-SMD Document 52-27 Filed 02/08/19 Page 12 of 14
Darcy Corbitt v.                                                                                            Donald Leach
Hal Taylor                                                                                              December 21, 2018
                                                     Page 97                                                       Page 99

 1    say that in our changing world, this evolving sense of    1   were significantly limited.
 2    decency that we have in our society, some of our          2            There was one sergeant, one lieutenant.
 3    practices have to change, but we need definitional --     3   But if you were a male officer, we had, God, 25
 4    definitions on which to base how we make those            4   sergeant positions, and a dozen lieutenant positions.
 5    changes. That's critical.                                 5            So from an employee/employer perspective,
 6             So one other thing. Gender of staff.             6   we were really discriminating against our female staff
 7    Gender of staff. Are we talking about what the staff      7   in the way we managed them in that way. So we
 8    identify as or are we talking about what the staff has    8   integrate them.
 9    as plumbing?                                              9            Now, when we did that, all the male staff
10       Q. Right.                                             10   claimed that the female officers were going to get
11       A. You see how definitions come in.                   11   raped and assaulted, they couldn't control the male
12       Q. So it sounds like you don't think that --          12   housing units, the jail was going to go into a riot,
13    that restrictions on cross-gender pat searches are       13   it was going to burn down, people were going to get
14    appropriate; is that right?                              14   out, the community was going to be killed,
15       A. No. Not blanket like this, no. This is             15   thermonuclear weapons are going to go off. I mean,
16    a blanket policy, no. Blanket policies like that, no.    16   that's what you hear, okay. I mean, you get this
17       Q. Okay.                                              17   slippery slope argument.
18       A. I've had my discussions with Andy Moss on          18            In reality, we found that one of the best
19    this. I know Andy. You know Andy.                        19   performing officers we had in the jail was a
20       Q. Is Andy one of the authors of this -- of           20   62-year-old female that the inmates called mom. She
21    this guidance you think?                                 21   could get them to do anything. She didn't have any
22       A. It's by The Moss Group.                            22   fights, okay. So that was good.
23       Q. Yeah.                                              23            But the male staff, they all resented it.
24       A. That's her company. I like Andy.                   24   And I think some of it was now it opened up those
25       Q. So -- so if you don't think that, in               25   positions to the female officers, okay. Yeah, now

                                                     Page 98                                                      Page 100

 1    general, cross-gender pat searches should be            1     they got a little more competition, all right. That
 2    prohibited, then it isn't necessarily required to       2     was one issue.
 3    figure out how to classify somebody for purposes of     3              The next thing we found after doing that
 4    sex before doing a pat search; is that right?           4     was when -- when altercations were happening, they
 5       A. Well, you have to have an idea of who to          5     were sending all the male officers to the
 6    have them search, right? So you have to have some --    6     altercations, all right.
 7    you have to have some basis.                            7              And so now we had use of force issues for
 8       Q. Well, but I thought you said that for pat         8     an officer showing he had more use of forces than this
 9    searches it would be okay to have men search women or   9     other officer over here, so it looked like he was
10    to have women search men?                              10     being a thug in the jail. When in reality, it was how
11       A. Oh, yeah.                                        11     we're operationalizing their uses of force policy. We
12       Q. Am I wrong?                                      12     were only sending the males.
13       A. In my jail it would be. And, in fact --          13              So we became an equal opportunity
14    in fact, we instituted cross-gender supervision in -- 14      ass-kicking jail. Meaning if you were a female
15    I was thinking it was, like, '89, '90, maybe.          15     officer, you got to go in on that fight too.
16             Prior to that, in the state of Kentucky,      16     Everybody went in.
17    female officers -- they were called matrons, you       17              And you know what we found? When we
18    couldn't even call them officers, they were called     18     started sending only women in or we started sending
19    matrons -- they only dealt with the female inmates and 19     women in with the men, fights went down. Inmates
20    the male officers only dealt with the male inmates. 20        chilled out when they came in, because they didn't
21             Which was okay except that there was one 21          want to fight the women.
22    captain, one lieutenant, one sergeant position. So if 22               Now, is that true across the board? No.
23    you were a female officer and you came -- a female 23         We did have some fights with women. But basically,
24    matron at that time -- you came to work, your          24     across the board, we did not have that. So, again,
25    opportunities for advancement within the organization 25      it's how we operationalize some of these things.

Min-U-Script®                                    Tempest Reporting, Inc.                            (25) Page 97 - Page 100
                                                    (801) 521-5222
     Case 2:18-cv-00091-MHT-SMD Document 52-27 Filed 02/08/19 Page 13 of 14
Darcy Corbitt v.                                                                                           Donald Leach
Hal Taylor                                                                                             December 21, 2018
                                                    Page 109                                                     Page 111

 1    a high risk tolerance.                                    1   level. They came down, they commingled in the common
 2             Our intake unit, you know, in most jails         2   areas.
 3    around the country, females get a very short amount of    3            We ran a work release housing unit with
 4    resource placed toward their housing, supervision,        4   the males housed on one side and the female on the
 5    service provision.                                        5   other side, and in between we had vending machines,
 6             There was a 2002 report that came out            6   and we had a pool table, ping pong table, a seating
 7    from the National Institute of Corrections that talked    7   area, and they commingled freely. The males didn't go
 8    about the -- the lack of good classification housing      8   on their side, they didn't go on the male side.
 9    and supervision policies for female offenders in the      9            I mean, you know, okay. Did we ever have
10    country, because nobody puts money toward them.          10   any problems in there? No. No, because we were
11             So, for example, you have a place like          11   proactive. As soon as we started seeing a behavior of
12    Memphis, Shelby County, Tennessee, 33 -- 3,600-bed       12   an inmate inappropriate, we dealt with that behavior
13    jails, and they have very strict prohibitions in the     13   right then. That's how you have to do it.
14    state of Tennessee on separating males from females,     14            But that's my risk tolerance. When I
15    sight and sound.                                         15   talk about doing this, the jails around the country,
16             Now, why do we have a site and sound            16   they throw hands up. They're like, oh, my God, you
17    separation once they cross that threshold of the jail?   17   can't do that. They'll be having sex all over the
18    They can sit together in the back seat of the cruiser,   18   place.
19    but once they cross the threshold of the jail, we have   19            You know, what I find personally is that
20    to have them separated.                                  20   most people can control their sexual urges when
21             That's because we all know if they can          21   they're in jail, and that short period of time that
22    even hear each other, they're going to become sexually   22   they're in, that they don't feel a need to have sex
23    titillated by it, they're going to get some sort of      23   with every female that walks in the door, nor do the
24    gratification out of it. Okay, that's why we have to     24   females feel that they have to have sex with every
25    do this sight and sound separation.                      25   male that walks in the door, and it work both ways.

                                                    Page 110                                                     Page 112

 1              So you can't have them being booked in        1          And if you give people the opportunity to
 2    the same area. You can't have them being housed in 2 -- to demonstrate adult rational behavior, you reward
 3    the same area. Here's how it worked out in Memphis: 3 them for that, and you sanction them when you don't.
 4    The males had a beautiful sitting area, they had        4 You'll get that from them.
 5    televisions to watch that they could, you know, pass 5             But, again, that's my -- that's -- my
 6    the time with. They had telephones that they can call 6 risk tolerance level's really high. Some people say
 7    and get bonded out of custody with. Those were all 7 we got to punish.
 8    available to them.                                      8    Q. And when people ask you about your
 9              You went to the female side, they were        9 recommendations for how transgender people should be
10    given a large utility closet, no television, no        10 housed, what would you tell them?
11    telephone. When they wanted to make a call, they had 11      A. Now, again, you're talking to Don Leach,
12    to get an officer to get them out, to walk them up the 12 what would I recommend. I would ask an individual
13    hall so the males couldn't see them, so that they      13 where do you feel most comfortable being housed. Can
14    could make a phone call so they could get bonded out 14 you live in a male housing unit? Yes. Okay, we'll
15    of custody.                                            15 put you in there.
16              Now -- okay. Now we got a Fifth              16          If you have any problems while you're in
17    Amendment right to bond, right? Okay. But it seemed 17 there, you let us know. If there's any issues come
18    to be being hindered a little bit by these practices   18 up, you let us know. If something happens while
19    of sight and sound separations. That's the way it      19 you're in there, you let us know. You inform them
20    gets worked out.                                       20 that they have to help participate in their
21              Now, in our jail, we ran an intake unit,     21 incarceration.
22    we ran a passive seating area where males and females 22           So we'll put you where you feel most
23    all sat together. We ran an intake housing unit,       23 comfortable, but if a problem develops, you have to
24    there was a co-ed housing unit, the males and females. 24 tell us. But you know what, I would tell that to
25    Males go on the lower level, females on the upper      25 anybody. I would tell that to anybody that goes in a


Min-U-Script®                                    Tempest Reporting, Inc.                          (28) Page 109 - Page 112
                                                    (801) 521-5222
     Case 2:18-cv-00091-MHT-SMD Document 52-27 Filed 02/08/19 Page 14 of 14
Darcy Corbitt v.                                                                                            Donald Leach
Hal Taylor                                                                                              December 21, 2018
                                                    Page 145                                                      Page 147

 1             So, again, that's all that changing              1      A. Long time ago.
 2    landscape.                                                2      Q. When you talked to them, did they -- did
 3       Q. All right. Thank you.                               3   you ask questions about their sex?
 4             And you're not claiming to have any              4      A. No, I don't -- I don't recall -- I don't
 5    medical expertise; right?                                 5   recall really talking about their sex to them too
 6       A. I have my EMT certification, but that's             6   much. It just -- it just was more obvious. Again,
 7    about it. That was through the Lexington Fire             7   we're talking about back in the '80s.
 8    Department back when I was working at the jail, yes, I    8      Q. Okay. Could you tell me, are there
 9    had that. But other than that, no.                        9   unique concerns in a correctional environment that
10       Q. Okay. And do you have any degrees in               10   aren't necessarily relevant in the community?
11    biology?                                                 11      A. Are there unique concerns in the
12       A. No. I was a liberal arts major.                    12   correctional environment that are not relevant in the
13       Q. So was I.                                          13   community?
14            And have you ever worked in the motor            14      Q. Yes.
15    vehicle department before?                               15      A. Well, I -- yeah, I mean, we have the
16       A. No.                                                16   Fourth Amendment issues. I mean, intrusiveness of the
17       Q. And do you have expertise in driver's              17   search, okay, where we have a policy that's going to
18    licenses, specifically?                                  18   require a pretty intrusive search, a strip search, you
19       A. No.                                                19   don't see many strip searches in the community. That
20       Q. Okay. And have you ever been                       20   would probably be one.
21    disqualified as an expert before?                        21            You know, housing. You know, having to
22       A. Not to my knowledge.                               22   make a decision about what apartment you can live in
23       Q. Okay. And since you have experience                23   the -- in the community. I don't know that any
24    making arrests, I'd like to ask just a couple of         24   governmental agency makes a decision on what apartment
25    questions following up on that.                          25   you can be housed in based upon your sex or gender

                                                    Page 146                                                      Page 148

 1             So at the point where you make an arrest,        1   identity or other issues, I'm not aware of it. So, I
 2    how do you identify -- do you identify the sex of the     2   mean, that might be another one.
 3    person who you're arresting?                              3            Other than that, yeah, I don't -- that's
 4      A. I did. Had it write it on -- had to                  4   about it off the top of my head.
 5    write it on the citation.                                 5            MR. ARKLES: All right. So I'm going to
 6      Q. And so how did you decide what to write              6   take another very short break. I think we're probably
 7    on the citation for sex?                                  7   wrapping up here, and so unless -- of course Brad will
 8      A. I used his driver's license.                         8   also have an opportunity to ask you questions.
 9      Q. Okay. Did you -- as far as you recall,               9            Why don't we just take one last
10    did you ever arrest somebody who you thought might be    10   five-minute break.
11    transgender or intersex?                                 11            (There was a break taken.)
12       A. Not that I can recall, no.                         12            MR. ARKLES: We can go back on the
13       Q. Have you ever arrested somebody who                13   record, and I have no further questions at this time.
14    didn't have a driver's license?                          14            MR. CHYNOWETH: No questions from the
15       A. Not a juvenile? Not a juvenile.                    15   defendants.
16    Assuming it's not a juvenile. I've arrested              16            MR. ARKLES: All right. Then I think
17    juveniles, they didn't have driver's licenses.           17   we're done.
18       Q. With juveniles who did not have driver's           18            Vickie, is there anything that you need
19    licenses, how did you determine what sex to write        19   from us?
20    down?                                                    20            THE REPORTER: Do you both want a copy of
21       A. Physical appearance. And we would talk             21   the transcript?
22    to them, of course. You know, we're talking about a      22            MR. ARKLES: Yes, please.
23    long time ago. That would have been back in the --       23            MR. CHYNOWETH: Yes.
24    that was in the '80s.                                    24            THE REPORTER: Do you want the doctor to
25       Q. Okay.                                              25   read and sign? Or do you have read and sign?

Min-U-Script®                                    Tempest Reporting, Inc.                           (37) Page 145 - Page 148
                                                    (801) 521-5222
